Fencing of railroad tracks is not required by our statute to protect the animals who may stray thereon, but is required to protect the passengers and employees on trains, which might be derailed if a collision with an animal straying on the tracks should occur.
The statutory requirement that a railroad company shall pay for all animals killed on its unfenced tracks, whether it negligently kills them or not, is merely a penalty imposed as a means of enforcing the statutory duty resting upon the railroad company to fence its tracks to protect its trains from collision and possible injuries to its passengers. Therefore fencing is not excused except at such places as by reason of their nature and situation, are such places as where animals may not be reasonably expected to be roaming, such as yards, station grounds and the like. On no other theory could the courts have read into an unambiguous statute of this kind any exception at all as to the duty to fence.
Only at place where animals need not be reasonably anticipated, such as at station grounds or other such places where its tracks run, is the railroad company excused from its statutory duty to fence its tracks, since as I have pointed out, the protection intended by the fencing requirement is for the people, not the animals.
Payment for any animals killed on unfenced tracks being merely a penalty imposed on the railroad company to coerce fencing, a requirement which might be made effective in no other way as certain and as efficient as by the imposition of this kind of penalty, the conclusion reached is that a railroad company may defend against claims against it for the non-negligent killing of animals at places where conditions *Page 237 
show that the fencing requirement would not serve the purpose of the statute by which fencing is made necessary to avoid liability for the penalty.
The foregoing view also sustains the constitutionality of that part of the statute providing for recovery of attorney's fees as part of the statutory penalty when it is not promptly paid.